Citation Nr: 1314098	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right-ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to December 1979.  The Veteran had subsequent service in the United States Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for right ear hearing loss and tinnitus.  In December 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in Washington, DC, and a transcript of this hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, an additional remand of the Veteran's claims is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

These matters were previously before the Board in March 2011, when the Board noted that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  In the instant case, the Veteran has alleged, in part, that he experienced noise exposure during his service with the "active Reserves" in August 1983.  Accordingly, the Board's second remand instruction directed the AMC to take the following actions:

Contact the appropriate entity - National Personnel Records Center, the service department, or other applicable organization - and request written verification of the dates of all periods of Reserve service for the Veteran, including active duty, ACDUTRA, and INACDUTRA.  Also, request his complete service treatment records from all periods of Reserve service including ACDUTRA as well as INACDUTRA.  If no such records are available, ask for specific confirmation of that fact.  

In December 2011, the AMC submitted a request via the Personnel Information Exchange System (PIES) asking for verification of the Veteran's periods of ACDUTRA and INACDUTRA service in 1982 and 1983.  In January 2012, the AMC received a response that all available records had been provided in March 2008, and that all available records relating to the Veteran's periods of ACDUTRA and INACDUTRA had been mailed.  The only record provided to VA as a result of this PIES response was a January 1982 letter ordering the Veteran to 12 days of ACDUTRA service beginning on March 15, 1982.

In February 2012, the AMC searched the web-based Defense Personnel Records Information Retrieval System (DPRIS), and this search returned no records.  The Board observes, however, that the DPRIS web-based search returned a notification that such a search would only return personnel records for military service completed after calendar year 2000.  The Veteran's military service in question occurred in the early 1980s; military records pertinent to the Veteran's case thus cannot be located via a DPRIS web-based search.

When attempting to obtain records in federal custody, VA must make as many requests as are necessary to obtain relevant records until VA concludes that further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2012).  The AMC did not contact the DPRIS to obtain records, it did not issue a formal finding of unavailability of the Veteran's personnel records, and it did not inform the Veteran that it had been unable to obtain additional personnel and service records associated with the Veteran's service in 1982 and 1983.  On remand, the AMC must take further appropriate steps to obtain the Veteran's records from this time, including contacting the DPRIS (rather than simply using the web-based DPRIS search) to obtain such records.

The Board's third remand instruction directed the AMC, only after completion of its efforts to confirm the Veteran's periods of service, to obtain a supplemental opinion from the examiner who conducted a July 2008 examination of the Veteran.  The Board asked the examiner to review the claims folder and opine as to whether it was at least as likely as not (that is, a 50 percent or greater likelihood) that the Veteran's "current left ear [sic] hearing loss" and tinnitus were causally related to the Veteran's reported exposure to noise from an M60 machine gun in August 1983.  The Board acknowledges that its March 2011 remand directive identified the wrong ear; it was the Veteran's right-ear hearing loss that needed to be addressed, not his left-ear hearing loss.  

Regardless of this error, a supplemental medical opinion was issued in June 2011 that addressed the Veteran's hearing loss in both ears.  In this opinion, the examiner opined with an adequate rationale that the Veteran's right ear hearing loss was not caused by or a result of military noise exposure.  The examiner opined that the Veteran's tinnitus was "less likely as not a symptom of hearing loss."  Contrary to the Board's instruction, the examiner offered no opinion as to whether the Veteran's tinnitus was related to his military service.  Accordingly, on remand, an additional supplemental opinion should be provided addressing the relationship, if any, between the Veteran's tinnitus and his military service.  An additional supplemental opinion should be provided addressing the relationship, if any, between the Veteran's right ear hearing loss and his military service only if additional service treatment or personnel records are associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate entity (to include the National Personnel Records Center, the DPRIS, the service department, and any other appropriate state or federal agencies) and request written verification of the dates of all periods of ACDUTRA and INACDUTRA service.  Also, request the Veteran's complete service treatment records from all periods of ACDUTRA and INACDUTRA service.  All efforts to locate these records should be documented in the Veteran's claims file.

If after exhausting all appropriate efforts to obtain this information it is determined that further efforts to obtain confirmation of these dates of service and/or service treatment records would be futile, issue a formal finding documenting the unavailability of this information and notify the Veteran of the same.

2.  Then, after completing the first remand directive, the claims file should be forwarded to the audiologist who conducted the July 2008 VA examination for review of such records and submission of a supplemental opinion, if such audiologist is available.  

The examiner should  review the claims folder and provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater likelihood) that the Veteran's current tinnitus is causally related to the Veteran's military service, including his reported exposure to noise from gunfire in 1983.  

Only if additional records are added pursuant to the first remand directive, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater likelihood) that the Veteran's right ear hearing loss is causally related to the Veteran's military service, including his reported exposure to noise from gunfire in 1983.  

If the examiner who conducted the July 2008 examination is not available, the case should be forwarded to another examiner for a new examination to determine the nature and etiology of the Veteran's right-ear hearing loss and tinnitus.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the medical examiner for review, and the examination report should indicate whether such review was performed.  The examiner should take a complete history of the Veteran's noise exposure before, during, and after service, including any occupational and recreational noise exposure.  

The examiner must review the claims folder and provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater likelihood) that the Veteran's right-ear hearing loss and/or tinnitus are causally related to the Veteran's military service, including his reported exposure to noise from gunfire in 1983.  

The examiner is reminded that the Veteran is competent to report his experiences in service, such as being exposed to excessive noise from gunfire, as well as any ensuing symptoms he suffered.  The examiner is also advised that the lack of any evidence showing the Veteran exhibited hearing loss in service is not fatal to his claim.  A complete rationale for any opinion expressed should be provided.  

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

